DETAILED ACTION/REAONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,582,826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant elected species E without traverse in the reply filed on 11 February 2021.  In the Office action dated 26 May 2021, claim 19 was withdrawn from consideration.  The features of claim 19 have been added to amended claim 1 and are included in new claim 31.  Upon further consideration, these features are deemed to fall within the scope of Species E, and are therefore examined herein.

Allowable Subject Matter
Claims 1 and 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the amendment to claim 1, and the inclusion of similar recitation “the control device comprising a movable member that is disposed outside of the water storage area in the water tank, that is configured to move in the water tank” in new claim 31, applicant’s arguments differentiating the claims from U.S. publication no. 2006/0245820 (Kresse et al.) are persuasive.  Further, the Terminal Disclaimer filed 23 September 2021 obviates the Double Patenting rejection in the Office action mailed 26 May 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754